This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 32,883

 5 AIDE C.,

 6          Child-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Gary L. Clingman, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Acting Chief Public Defender
13 Santa Fe, NM

14 for Appellant


15                                 MEMORANDUM OPINION

16 GARCIA, Judge.
1       Defendant-Appellant Aide C. (Child) has appealed from a consent decree. On

2 July 8, 2013, we issued a notice of proposed summary disposition, proposing to

3 reverse and remand for further proceedings. The State has filed a response with this

4 Court indicating that it does not oppose our proposed summary disposition.

5       Accordingly, for the reasons stated in the notice of proposed summary

6 disposition, we reverse and remand for further proceedings consistent herewith.

7       IT IS SO ORDERED.



8
9                                         TIMOTHY L. GARCIA, Judge


10 WE CONCUR:



11
12 J. MILES HANISEE, Judge



13
14 M. MONICA ZAMORA, Judge




                                           2